Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakabayashi (US20180282902A1 published 10/04/2018).
Regarding claim 1, Nakabayashi teaches a method of acquiring a sample for evaluation of a SiC single crystal, comprising: 
a step of cutting a SiC ingot in a radial direction at a thickness position (an SiC single crystal substrate cut out from a part of a relative height in a height direction of the ingot – paragraph 26), which is 5located in a range from a curved surface which forms a distal end surface in a crystal growth direction to a seed crystal (the cut is between a single crystal formed on a seed crystal and a crystal growth end of a front end of the ingot having a convex shape – abstract and Fig. 6) (from a part of a relative height in a height direction of the ingot of at least 0.2 to 0.9 – paragraph 26 and Fig. 6), to obtain a head member which includes the curved surface (the substrate cut separates the growth end from the main SiC ingot – paragraph 36), wherein the SiC ingot used in the step is a SiC ingot in which SiC thereof is crystal-grown from the seed crystal along a c axis direction (seed crystal substrate (thickness 1200 μm) of an SiC single crystal consisting of a 4H type single polytype having the main surface of the (0001) face – paragraph 70); and 
a step of polishing a silicon surface of the head member to obtain a sample for 10evaluation (the substrate was processed by a known method, and the evaluation was conducted in the mirror polished state – paragraph 44).
Regarding claim 2, Nakabayashi teaches the method of acquiring a sample for evaluation of a SiC single crystal according to claim 1, 
wherein the thickness position is located closer to a position (the cut is located at a relative height in a height direction of the ingot of at least 0.2 to 0.9 – paragraph 26 and Fig. 6), where a diameter 15of the SiC ingot starts to be reduced in the crystal growth direction (the cut at height direction of the ingot of at 0.9 is close to a location where ingot reduces in diameter of the crystal growth end – paragraph 26 and Fig. 6), on the seed crystal side of the position (the cut at height direction of the ingot of at 0.9 is on the seed crystal side – Fig. 6).
Regarding claim 3, Nakabayashi teaches the method of acquiring a sample for evaluation of a SiC single crystal according to claim 1, 20
wherein distance from the distal end of the curved surface to the thickness position (cutting a thickness 0.4 mm mirror surface substrates – paragraph 75) (the cut is made at a relative height positions with respect to the height direction of the ingot of 0.2 to 0.9 – Fig. 6 and paragraph 75) in a crystal growth direction is included in a length range of 1% or more and 30% or less with respect to a total length of the SiC single crystal (0.4mm/25mm gives a length of 1.6% which is within the length range of 1% or more and 30% or less) which is a length between the distal end of the curved surface and the seed crystal (height H of the ingot is preferably 25 mm or more in the case of a less than 6 inch substrate-use ingot and 35 mm or more in the case of a diameter 6 inch or more substrate-use ingot – paragraph 63).
Regarding claim 4, Nakabayashi teaches the method of acquiring a sample for evaluation of a SiC single crystal according to15 claim 1, further comprising: 
a step of grinding a portion including the distal end of the curved surface to form a flat surface (these were buffed by an average particle size 0.25 μm diamond abrasive to fabricate diameter 100 mm, thickness 0.4 mm mirror surface substrates each having a (0001) face – paragraph 75).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi in view of Miyakawa et al (US20020064575A1 published 05/30/2002; hereinafter Miyakawa).
Regarding claim 5, Nakabayashi teaches the method of acquiring a sample for evaluation of a SiC single crystal according to claim 1, further comprising: 
a step of loading the sample for evaluation on a sample supporting member (Nakabayashi inherently teaches a loading step when using a Raman spectrometer NRS-7100 made by JASCO and measuring BPD density and TSD density by an optical microscope – paragraph 76).
However, Nakabayashi does not teach a supporting surface having a shape of the curved surface.
Miyakawa teaches a resin-cemented optical element wherein a resin layer 11 is held by a supporting surface (base member 10 – Fig. 1) having a shape of the curved surface (base member 10 has a shape of the resin layer 11– Fig. 1). It would be advantageous to use a concave base to allow for the grinding of a hard material such as SiC (paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, taught by Nakabayashi, with a concave base, taught by Miyakawa, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Nakabayashi and Miyakawa both teach grinding SiC.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./               Examiner, Art Unit 1796                                                                                                                                                                                         
/SAMUEL P SIEFKE/              Primary Examiner, Art Unit 1797